Citation Nr: 1535824	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a right shoulder injury.

2.  Entitlement to service connection for a chronic left shoulder disability (claimed as left shoulder with grinding and popping).  

3.  Entitlement to service connection for weight gain.

4.  Entitlement to an increased rating for degenerative disc disease with low back pain, currently evaluated 40 percent disabling.

5.  Entitlement to an increased rating for residuals of a neck injury, currently evaluated 20 percent disabling.

6.  Entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated 10 percent disabling. 

7.  Entitlement to an increased rating for left knee patellofemoral syndrome, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran had active military service from February 1992 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A review of the claims file shows that the Veteran submitted a request for a Board hearing.  Specifically, in April 2011, he submitted a VA Form 9 which indicated that he wanted to be scheduled for a hearing at the RO before a Member of the Board (i.e., Travel Board hearing).  A Travel Board hearing was scheduled in February 2015.  It appears that the Veteran cancelled this hearing request, and in lieu of in-person testimony, he and his representative filed a Statement in Support of Claim with VA on the date his hearing was to be held.  Notwithstanding this submission, the Veteran's representative has since filed a "Motion to Remand" with the Board specifically asking that the Veteran be afforded the personal hearing he requested on his VA Form 9.  See the July 16, 2015 Motion for Remand, at 2.   

Given the expressed intent of the Veteran, through his representative, the Board concludes that this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

